Order entered November 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00814-CV

                         SANDRA L. SIMS, Appellant

                                        V.

            TINA THOMAS AND SIMONE JOHNSON, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-16441

                                     ORDER

      Before the Court is appellant’s November 10, 2021 motion seeking to

supplement the clerk’s record and extend the time to file her brief on the merits.

We GRANT the motion as follows. We ORDER appellant to file, on or before

November 22, 2021, a request with the trial court specifying the documents she

wants included in a supplemental clerk’s record. We ORDER Dallas County

District Clerk Felicia Pitre to file the requested supplemental clerk’s record on or

before December 1, 2021.
       Appellant’s brief on the merits will be due within thirty days after the

supplemental clerk’s record is filed.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Pitre and all parties.

                                          /s/   KEN MOLBERG
                                                JUSTICE